OPINION — AG — ** DISCRIMINATION — MINES — FEDERAL CIVIL RIGHTS ACT ** ARTICLE XXIII, SECTION 4 OF THE OKLAHOMA CONSTITUTION, WHICH PROHIBITS FEMALES AS A CLASS FROM BEING EMPLOYED IN THE UNDERGROUND OPERATION OF MINES IS IN CONFLICT WITH THE PROVISIONS OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.A. 2000(E) ET SEQ., WHICH INTER ALIA PROHIBITS DISCRIMINATION IN EMPLOYMENT BASED SOLELY UPON SEX ; THEREFORE, BY VIRTUE OF THE SUPREMACY CLAUSE OF THE UNITED STATES CONSTITUTION, ARTICLE XXIII, SECTION 4 OKLAHOMA CONSTITUTION, AS IT RELATES TO THE EMPLOYMENT OF FEMALES AS A CLASS, IS PREEMPTED BY TITLE VII OF THE CIVIL RIGHTS ACT OF 1964. (FEMALES, WORK, EMPLOYMENT, DEPARTMENT OF MINES, COMPENSATION, SALARY, SEX DISCRIMINATION) CITE: ART 1, SECT 8 , ART 6, 45 O.S. 301 [45-301] (PATRICIA REDD DEMPS)